COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-044-CV



IN RE DAVID MICHAEL SHEID	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator’s petition for writ of mandamus and is of the opinion that relief should be denied.  A party is entitled to findings of fact and conclusions of law after a conventional trial on the merits before the court.  
See
 
IKB Indus. (Nigeria) Ltd. v. Pro-Line Corp
., 938 S.W.2d 440, 442 (Tex. 1997).  The record reflects that the respondent ruled on relator’s bill of review after the State sought a ruling.  Because there was no evidentiary hearing or trial on the merits, there could have been no findings of fact and any conclusions of law would have been only advisory.  
See id
.  Accordingly, relator’s petition for writ of mandamus is denied.



PER CURIAM





PANEL:  DAUPHINOT, GARDNER, and MCCOY, JJ. 



DELIVERED:  March 6, 2009  

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.